DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.
Applicant’s election without traverse of claims 1-6 in the reply filed on 6/23/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claim 4, the limitation “the preset or lower electric field limit” lacks antecedent basis.
In regards to claim 6, it is unclear if the recited apparatus requires electrode pads.  In claim 1, the only positively recited elements are “an image classifier” and “an electric field optimizer,” but claim 6 further limits electrode pads that are not positively recited, rendering it unclear whether this is a required element.  Further, claim 1 uses the transitional phrase “consisting of:”, which closes the claim to the inclusion of elements beyond the image classifier and electric field optimizer (see MPEP 2111.03(II)), and so it is unclear how the claim can both exclude all other elements while still “adding” electrode pads to the required elements.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Palti (US 2004/0176804, hereinafter “Palti”).
In regards to claim 1, Palti discloses an apparatus for alternating electric fields therapy (par. 0011) using an optimization algorithm to treat tumors in a patient by applying electric fields to the tumors and normal tissues using one or more pairs of electrode pads containing most of the electrodes (e.g., Fig. 23), the apparatus (par. 0079; personal computer or the like) consisting of: an image classifier to classify at least one organ on patient imaging; and an electric field optimizer to set the number and position of the applied electrodes based on the classifications of the tumors and normal tissues (Fig. 7, elements 420, 430, 440, 450, and 460), arrange the electrodes on the electrode pads of preset size (element 470), and determine the magnitudes of voltage to apply to the electrodes (element 470).
In regards to claim 2, the electric field optimizer sets the magnitude of voltage to be applied to most of the electrodes by considering at least one of the type of the tumors to be treated, the position of the tumors and/or boundary conditions between the tumors and normal tissues (steps 430-470; par. 0089-0091).
	In regards to claim 3, the electric field optimizer calculates the magnitude of voltage of the electrodes to apply a prescribed or higher electric field intensity to tumors and transmit a minimal electric field intensity to normal organs (par. 0019).
	In regards to claim 4, the electric field optimizer sets an electric field limit according to the importance of the organs, allowing the electrodes to transmit the preset or lower electric field limit (par. 0101; alternatively and additionally in the sense that “according to the importance of the organs” being more important than the tumor, and providing therapy accordingly).
	In regards to claim 5, the electric field optimizer has an object function set using at least one of the electric field intensities transmitted to the tumors or normal organs, a weighting for each normal organ and/or an electric field limit (pars. 0089-0093; Fig. 7; the system applies a function that is set using field intensities).
	In regards to claim 6, the pair of electrode pads forms a ground on one pad of the pair (par. 0087; both pads).  Alternatively and additionally, “ground” is a relative value definable by the user in the AC system -- a voltage is generated between the two pads and the user can arbitrarily define one as ground and one as active, as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Litovitz (US 2001/0044643) is another example of optimizing electrical fields for cancer therapy using images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792